NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0411n.06

                                           No. 21-1281

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Sep 01, 2021
 UNITED STATES OF AMERICA,                               )                   DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )    ON APPEAL FROM THE
 v.                                                      )    UNITED STATES DISTRICT
                                                         )    COURT FOR THE EASTERN
 JEREMY SHERROD,                                         )    DISTRICT OF MICHIGAN
                                                         )
        Defendant-Appellant.                             )
                                                         )

BEFORE: SUTTON, Chief Judge; McKEAGUE and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Federal inmate Jeremy Sherrod appeals the denial

of his motion seeking compassionate release in light of his medical conditions and history, and his

risk of becoming severely ill if exposed to COVID-19. Sherrod argues that the district court abused

its discretion by determining that there were no extraordinary and compelling reasons justifying

his release based solely on the Bureau of Prisons’ (BOP) data reflecting low COVID-19 numbers

at his facility on the particular day his motion was decided.       We disagree with Sherrod’s

characterization of the district court’s reasoning and AFFIRM.

                                                I.

       On June 27, 2017, a grand jury charged Sherrod with one count of Hobbs Act robbery; one

count of using, carrying, or brandishing a firearm during and in relation to the Hobbs Act robbery;

one count of being a felon in possession of a firearm; and one count of conspiracy to commit a

Hobbs Act robbery. Sherrod pleaded guilty to all four counts, and the district court imposed a

below-Guidelines sentence of 120 months’ imprisonment.
No. 21-1281, United States v. Sherrod


         Sherrod is currently serving his sentence at FCI McKean, a medium-security facility in

Lewis Run, Pennsylvania, that currently houses approximately 847 inmates. On January 5, 2021,

Sherrod filed a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Sherrod

argued that his medical conditions of obesity and prediabetes, as well as his status as a former

smoker and a person born with pneumonia, created extraordinary and compelling circumstances

warranting release by increasing his risk of complications or death from COVID-19. Sherrod

argued that “prison exacerbate[d] [his] risk[]” given the BOP’s report that FCI McKean had

twenty-six known positive cases of COVID-19 as of January 4, 2021. R. 139, PID 685 (citing

Bureau of Prisons, “COVID-19”, www.bop.gov/coronavirus/). Sherrod also argued that the 18

U.S.C. § 3553(a) sentencing factors supported his release.

         The government opposed Sherrod’s motion.                    Although it “agree[d] that Sherrod’s

circumstances—including his heightened risk for severe complications from C[OVID]-19 based

on his obesity—qualify as ‘extraordinary and compelling reasons’ for release,” R. 145, PID 741,

it argued that his particularized concerns about contracting COVID-19 were speculative.

Specifically, the government argued that regardless of Sherrod’s obesity, BOP had implemented a

number of precautions at FCI McKean—such as vaccine distribution, targeted detainee release,

and isolation procedures—that mitigated Sherrod’s risk from COVID-19. The government also

noted that FCI McKean had only sixteen active cases of COVID-19.1 Finally, the government

argued that even if extraordinary and compelling circumstances were present, the § 3553(a) factors

counselled against Sherrod’s release.




         1
           Presumably this information was current as of the time of the government’s response, though the brief does
not date the data or cite its source.

                                                        -2-
No. 21-1281, United States v. Sherrod


        In his reply brief, filed January 26, 2021, Sherrod disputed the government’s assessment

of his COVID-19 risk at FCI McKean. He cited the BOP COVID-19 website, which, as of January

25, 2021, was reporting 159 positive cases among inmates at that facility. The district court later

gave Sherrod permission to supplement the record further. On March 2, 2021, Sherrod accordingly

filed an affidavit, dated January 28, 2021, discussing his experience with the conditions of

confinement at FCI McKean.

        The district court denied Sherrod’s motion on March 8, 2021, on the basis that there were

no extraordinary and compelling circumstances warranting compassionate release. The court

rejected Sherrod’s argument that his alleged prediabetes, smoking history, or infantile pneumonia

increased his medical risk from COVID-19. However, the court agreed that Sherrod’s BMI of

49.2 was “well in excess of the [Centers for Disease Control (CDC)’s] obesity threshold of 30,

which the government concedes is a recognized serious medical risk factor [for susceptibility to

COVID-19].” R. 154, PID 926. The district court then concluded that there were no extraordinary

and compelling circumstances for the following reasons:

        Recent reports indicate that the probability of infection at McKean, although once
        quite high, now is very low, with only three active cases among inmates, and no
        active infections among staff. The defendant has two recognized medical risk
        factors, but, in the absence of any active coronavirus cases among inmates at his
        facility, he has not sufficiently established that he presently faces an extraordinary
        and compelling medical risk that warrants release.2

        But for his obesity, the defendant, a relatively young inmate, has no other tangible
        serious risk factors, and he faces at present an apparently remote probability of
        infection. “‘[O]n similar facts this Court has declined to order the release of
        otherwise healthy . . . inmates with obesity as their only cognizable risk factor,
        absent other indications of serious medical risk,’ particularly where they were
        confined at institutions with few or no active coronavirus cases.” United States v.

        2
          It is unclear where the references to two recognized medical risks and the absence of active cases among
inmates come from. Elsewhere the district court identifies only one recognized risk—obesity—and states that there
were three active cases at the facility.

                                                       -3-
No. 21-1281, United States v. Sherrod


          Shumaker, No. 18-20286, 2021 WL 289653, at *4 (E.D. Mich. Jan. 28, 2021)
          (collecting cases). “There are no distinguishing facts here that warrant a different
          result, particularly in light of the relatively low risk of infection.” Ibid.

Id. at 927-28.

           The district court did not address the § 3553(a) sentencing factors. Sherrod filed a timely

appeal.

                                                  II.

          The compassionate-release statute allows a district court to reduce an inmate’s sentence if

it (1) finds that “extraordinary and compelling reasons warrant such a reduction”; (2) finds that a

reduction is “consistent with applicable policy statements issued by the Sentencing Commission”;

and (3) “consider[s] the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A)(i). Because the second requirement is not at issue where

the defendant, rather than the BOP, brings the motion for release, district courts may deny

compassionate-release motions where either the first or third requirement is lacking and do not

need to address the other. See United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

          The statute does not define extraordinary and compelling reasons. It instead “delegat[es]

that task to the Sentencing Commission.” Id. at 518. However, we have recently clarified that

district courts “are not bound by [the Sentencing Commission’s determinations] in defining

extraordinary and compelling reasons for release.” Id. at 521. Although district courts may

“permissively consider [the Sentencing Commission’s guidance] as part of [their] discretionary

inquiry,” United States v. Tomes, 990 F.3d 500, 503 n.1 (6th Cir. 2021), they enjoy broad—though

not unlimited—“discretion to define ‘extraordinary and compelling’ on their own initiative.”

Elias, 984 F.3d at 519-20.




                                                  -4-
No. 21-1281, United States v. Sherrod


       We review the denial of a compassionate-release motion for abuse of discretion. United

States v. Jones, 980 F.3d 1108, 1112 (6th Cir. 2020). “A district court would necessarily abuse its

discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous assessment

of the evidence.” Id. at 1112 (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405

(1990)). “District courts are required to provide the reasons for their decisions and must ‘set forth

enough to satisfy the appellate court that [they] had considered the parties’ arguments and had a

reasoned basis for exercising [their] own legal decisionmaking authority.’” United States v. Rafidi,

842 F. App’x 1017, 1021 (6th Cir. 2021) (quoting Chavez-Meza v. United States, 138 S. Ct. 1959,

1964 (2018)). “[W]hen reviewing such a discretionary decision, we consider the entire record.”

Id. (citing United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020)).

                                                 A.

       Sherrod’s sole argument on appeal is that it was error for the district court to recognize that

his obesity was a serious risk factor and then deny the existence of extraordinary and compelling

circumstances solely “on th[e] single dispositive factor [of] a risk determination based on the

minimal number of cases at McKean on one specific day,” particularly when FCI McKean’s

COVID numbers had “fluctuated greatly.” Appellant’s Br. at 13. Sherrod characterizes the court’s

reasoning as such because

       the District Court recognized that Sherrod had a Body Mass Index (BMI) “of 49.2,
       well in excess of the obesity threshold of 30, which the government concedes is a
       recognized serious medical risk factor.” (Order, R. 154, Page ID#926) . . . .
       [Therefore,] when it declined to find an extraordinary and compelling reason for
       release under §[]3582(c)(1)(A), it did so essentially for one dispositive factor: it did
       not find that Sherrod faced a risk of infection at his prison . . . at that specific
       moment in time of the issuance of the Order.

Id. at 11-12.




                                                 -5-
No. 21-1281, United States v. Sherrod


       We disagree with this characterization. After extensively discussing Sherrod’s four

proffered medical conditions and concluding that Sherrod’s high BMI was the only condition both

supported by the record and recognized as a CDC risk factor, the court turned to the number of

active coronavirus cases at FCI McKean: “Recent reports indicate that the probability of infection

at McKean, although once quite high, now is very low, with only three active cases among inmates,

and no active infections among staff.” R. 154, PID 927. But this is not all the district court said.

The court’s ultimate decision relied on the combination of Sherrod’s medical circumstances, his

age, and the low number of current cases at his facility: “But for his obesity, the defendant, a

relatively young inmate, has no other tangible serious risk factors, and he faces at present an

apparently remote probability of infection. On similar facts this Court has declined to order . . .

release.” Id. at 928 (internal citations omitted). Although the opinion’s early obesity language

perhaps falsely foreshadows an ultimate finding of a medical condition sufficient to support

release, the court did not in fact find that Sherrod’s obesity provided adequate reason to grant

relief. Rather, it simply acknowledged that he had established his obesity as a fact, that his

condition was recognized by the CDC as “a serious medical risk factor,” and that the government

had conceded as much. Id. at 926. The court then considered the risk posed by Sherrod’s obesity

together with his other risk factors, as well as the conditions at the prison, and concluded that on

balance these factors did not constitute extraordinary and compelling circumstances supporting

release.

       Consistent with our determination that district courts have “full discretion” to define

extraordinary and compelling circumstances, Jones, 980 F.3d at 1109, we have held in similar

cases that district courts do not abuse their discretion in looking to the totality-of-the-circumstances

in deciding whether extraordinary and compelling circumstances exist. See United States v.



                                                  -6-
No. 21-1281, United States v. Sherrod


Mackety, 854 F. App’x 36, 38 (6th Cir. 2021) (no abuse of discretion where the district court

considered the underlying medical conditions in conjunction with the BOP-reported case

numbers); Elias, 984 F.3d at 520-21 (same); United States v. Montero, 842 F. App’x 1007, 1009

(6th Cir. 2021) (no abuse of discretion where the district court considered the underlying medical

conditions, the defendant’s risk compared to those similarly situated, and the defendant’s prior

symptoms after previously contracting COVID-19). Regardless whether we agree with the district

court’s assessment of the significance of either Sherrod’s obesity or a one-day BOP snapshot of

positive cases, consideration of these factors is not inappropriate, and it is clear that the district

court did so in a manner consistent with our precedent. Mackety, 854 F. App’x at 38. Accordingly,

we cannot say that the court failed to demonstrate a “reasoned basis for exercising [its] own legal

decisionmaking authority.”3 Rafidi, 842 F. App’x at 1021 (quoting Chavez-Meza, 138 S. Ct. at

1966).

                                                          III.



         Because the district court did not abuse its discretion in denying Sherrod’s motion for

compassionate release, we AFFIRM.




         3
           Had the district court done what Sherrod argues it did and denied his motion for the sole reason that a single-
day FCI McKean COVID report happened to be low, this would be a more difficult case. In the month of January
2021—when Sherrod filed his compassionate release motion—the pandemic arguably raged at FCI McKean, with 159
reported positive cases as of January 25. But by the time the district court decided Sherrod’s motion in March, the
tide had ebbed to a reported three positive cases among inmates. And, as the government tells us in its appellee brief,
Sherrod still managed to ultimately contract COVID-19 after his compassionate-release denial. Thus, we note as a
logical matter that a BOP-reported COVID snapshot on any given day may not be a reliable standalone measure of a
particular detainee’s contraction risk.

                                                           -7-